Title: From Abigail Smith Adams to Harriet Welsh, 2 June 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Sunday 2 June 1816—
				
				I am very Sorry to learn that your Mother is so unwell, as Susan represents her. let me hear from her tomorrow. I have been out all day to meeting, and do not feel the worse for it. I do not expect to hear from utica untill next week I think I shall from Caroline. I have written to her three Letters three weeks going; none of which has She yet acknowledgd.I know She will be anxious to let us know whether She can come, as soon as She  knows herself—mr Johnson told mrs Smith, that he had never heard of her Fathers intention of going to utica, and asked if Caroline did not expect to have him with her? If She was at housekeeping by herself, I dare say she would rejoice to have him, but circumstanced as She is, I Suppose it cannot be—william is so necessary to him, I should think, he might go to housekeeping soon, and take care of his Father. mrs Smith writes Caroline that she knows nothing of any arrangements as yet, says James left 30 thousand dollars worth of Land—I am glad to hear it, and if the property yealds them half they estimate it at, I Shall rejoice to be assured of it, but I know how easily a mole Hill swells to a mountain in some peoples estimation—thank you for your kind attention to Susan. mr C’s manners are modest and pleasing—and I hear nothing but good of him, where ever he is known—I do hope to see you this week—affecly your Friend
				
					A A—
				
					
				
			